


EXHIBIT 10.35




CHANGE IN CONTROL AGREEMENT
This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into as of this
5th day of October, 2015, by and between AFFINITY GAMING, a Nevada corporation
(the “Company”), and Walter Bogumil, a key employee of the Company (the
“Employee”).
RECITALS
WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of certain terminations of employment or a change
in control of the Company exists and that the uncertainties raised by such a
possibility may result in the distraction or even the premature departure of the
Employee to the detriment of the Company and its stockholders. This Agreement is
intended, therefore, to provide for an effective means of providing incentives
to induce the retention of key employees.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Employee without distraction from the
possibility of certain terminations of employment or a change in control of the
Company and related events and circumstances.
NOW, THEREFORE, as an inducement for and in consideration of the Employee
remaining in its employ, the Company agrees that the Employee shall receive the
benefits set forth in this Agreement in the circumstances described below.
I.Key Definitions.
As used herein, the following terms shall have the following respective
meanings:
A.“Cause” means:
1.The Employee’s breach of any material term of his or her Employment Agreement,
if any;
2.Indictment of, or formal charge against, the Employee for a felony or any
other offense which involves an act of embezzlement, misappropriation of funds,
or other conduct evidencing an act of moral turpitude, dishonesty or lack of
fidelity; or, the Employee’s admission of having engaged in the same;
3.Payment (or, by the operation solely of the effect of a deductible, the
failure of payment) by a surety or insurer of a claim under a fidelity bond
issued for the benefit of the Company reimbursing the Company for a loss due to
the wrongful act, or wrongful omission to act, of the Employee;
4.The Employee’s failure to obey the reasonable and lawful orders of an officer,
the Board or a direct supervisor;
5.The Employee’s misconduct or failure to discharge his or her duties
commensurate with his or her title and function;

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------




6.The denial, revocation or suspension of a license, qualification or
certificate of suitability to the Employee by any governmental authority that
holds regulatory, licensing or permit authority over gambling, gaming or casino
activities (“Gaming Authority”) or the reasonable likelihood that the same will
occur; or
7.Any action or failure to act by the Employee that the Company or its affiliate
reasonably believes, as a result of a communication or action by any Gaming
Authority or on the basis of the Company’s or its affiliate’s consultations with
its legal counsel and/or other professional advisors, will likely cause any
Gaming Authority to: (i) fail to license, qualify and/or approve the Company or
its affiliate to own and operate a gaming business; (ii) grant any such
licensing, qualification and/or approval only upon terms and conditions that are
unacceptable to the Company or its affiliate; (iii) significantly delay any such
licensing, qualification and/or approval process; or (iv) revoke or suspend any
existing license.
B.“Change in Control” means a “change in control” as defined in the Company’s
Amended and Restated 2011 Long-Term Incentive Plan (the “LTIP”), as amended from
time to time; provided, however that, notwithstanding the last paragraph of that
definition, a party to the Settlement Agreement (as defined in the LTIP) and its
Affiliates may effectuate a Change in Control for purposes of this Agreement,
but only if and when their acquisition of the requisite ownership level is
accompanied by the acquisition of the power to name a majority of members of the
Board.
C.“Change in Control Date” means the date on which a Change in Control is
consummated.
D.“Disability” means the Employee’s absence from the full-time performance of
the Employee’s duties with the Company for one hundred eighty (180) consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Employee or the Employee’s legal
representative.
E.“Effective Date” means the date of this Agreement.
F.“Employment Agreement” means any written employment agreement between the
Company and the Employee.
G.“Good Reason” means the occurrence of any of the following without the
Employee’s consent, provided that the Employee has provided Company with written
notice of the applicable event within sixty (60) calendar days after the
Employee becomes aware of the occurrence thereof, and the Company has not cured
(or, otherwise commenced steps reasonably designed to result in a prompt cure)
within thirty (30) calendar days thereafter if such circumstance is curable:
1.A material reduction in the Employee’s annual salary, bonus opportunity or
long-term incentive potential;
2.A material diminution in the Employee’s title, position, status, authority,
duties or responsibilities;
3.The material breach by the Company of this Agreement or any Employment
Agreement with the Employee; or

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------




4.Relocation by Company of the Employee’s primary place of employment to a
location that is more than fifty (50) miles from the Company’s current
headquarters in Las Vegas, Nevada and which results in a material increase in
the Employee’s daily commuting distance.
The Employee’s right to terminate his or her employment for Good Reason shall
not be affected by his or her incapacity due to physical or mental illness.
H. [****].
I.“Release” means the Employee’s release of employment claims acceptable to the
Company.
J.“Signing Date” means the execution date of a binding definitive agreement that
will by its terms result in a Change in Control when consummated.
II.Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of:
(a)    the expiration of the Term (as defined below) if a Signing Date has not
occurred during the Term, or the definitive agreement related to a Signing Date
has then been terminated;
(b)    if a Signing Date has occurred within the Term and the related Change in
Control is consummated, the date twelve (12) months following the Change in
Control Date, if the Employee is still employed by the Company as of such later
date;
(c)    if a Signing Date has occurred within the Term and the Change in Control
is not consummated, the post-Term date on which the definitive agreement is
terminated.
(d)    if a Signing Date has occurred within the Term, the Change in Control is
consummated and the Employee’s employment with the Company is terminated for any
reason by the Employee or by the Company after the Signing Date and by the date
that is twelve (12) months following the Change in Control Date, then,
respectively, fulfillment by the Company of all of its obligations, if any,
under Section IV.


“Term” shall mean the one (1)-year period commencing as of the Effective Date
and continuing in effect through the first anniversary of the Effective Date.
III.Employment Status; Termination Following Change in Control, and/or During
the Term.
A.Not an Employment Contract. The Employee acknowledges that this Agreement does
not constitute a contract of employment or impose on the Company any obligation
to retain the Employee as an employee and that this Agreement does not prevent
the Employee from terminating employment at any time. If the Employee’s
employment with the Company terminates for any reason and subsequently a Change
in Control occurs, the Employee shall not be entitled to any benefits hereunder,
except as otherwise provided in this Agreement.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------




B.Termination of Employment.
1.Any termination of the Employee’s employment by the Company or by the Employee
(other than due to the death of the Employee) shall be communicated by a written
notice to the other party hereto (the “Notice of Termination”), given in
accordance with Section VII. Any Notice of Termination during the Term shall:
(i) indicate the specific termination provision (if any) of this Agreement
relied upon by the party giving such notice; (ii) to the extent applicable, set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination for the Employee’s employment under the provision so
indicated and (iii) specify the Date of Termination (as defined below). The date
on which an employment termination becomes effective (the “Date of Termination”)
shall be (A) the close of business on the date specified in the Notice of
Termination (which date shall be thirty (30) days after the date of delivery of
such Notice of Termination), in the case of a termination other than due to the
Employee’s death, or (B) the date of the Employee’s death in the case of a
termination due to the Employee’s death, as the case may be.
2.The failure by the Employee or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Employee or the Company,
respectively, to assert any such fact or circumstance in enforcing the
Employee’s or the Company’s right hereunder.
3.Any Notice of Termination for Cause given by the Company must be given within
ninety (90) days after the Board becomes aware of the occurrence of the event(s)
or circumstance(s) which constitute(s) Cause. Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Employee shall be entitled to a hearing before the Board at which he or she
may, at his or her election, be represented by counsel and at which he or she
shall have a reasonable opportunity to be heard. Such hearing shall be held with
not less than fifteen (15) days’ prior written notice to the Employee stating
the Board’s intention to terminate the Employee for Cause and stating in detail
the particular event(s) or circumstance(s) which the Board believes constitutes
Cause for termination.
4.Any Notice of Termination for Good Reason given by the Employee must be given
within ninety (90) days of the occurrence of the event(s) or circumstance(s)
which constitute Good Reason.
IV.Benefits to Employee.
A.Termination Without Cause or for Good Reason in connection with a Change in
Control. If the Employee’s employment with the Company is terminated by the
Company (other than for Cause, Disability or death) or by the Employee for Good
Reason, in each case during the Term of this Agreement, following a Signing Date
and no later than twelve (12) full months following the Change in Control Date,
and provided the Change in Control is consummated, the Employee shall be
entitled to the following benefits, provided that the Employee signs and does
not revoke the Release within the period required by the Release, inclusive of
any revocation period set forth in the Release:
1.Subject to Section VIII.J, the Company shall pay to the Employee an amount
equal to the product of (A) the applicable Multiple set forth in Exhibit A and
(B) the sum of (x) the Employee’s annual base salary on the Date of Termination
and (y) one hundred percent (100%) the Employee’s bonus at “target” for the
calendar year in which the Date of Termination occurs (such product, the
“Severance

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------




Payment”); provided, however, that if the Employee’s employment with the Company
is terminated by the Employee for Good Reason due to a material reduction in the
Employee’s annual base salary, the base salary under this subsection will be the
Employee’s base salary in effect immediately before the reduction.
2.To the extent not previously paid or provided, the Company shall timely pay or
provide to the Employee any other amounts or benefits required to be paid or
provided or which the Employee is eligible to receive following the Employee’s
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company (such other amounts and benefits shall be referred to
as the “Other Benefits”).
B.Resignation without Good Reason, Termination for Cause, or Termination for
Death or Disability Following a Change in Control. If the Employee voluntarily
terminates his or her employment with the Company during the Term of this
Agreement, excluding a termination for Good Reason, or the Employee’s employment
with the Company is terminated by the Company for Cause, or by reason of the
Employee’s death or Disability, then the Company shall timely pay or provide to
the Employee the Other Benefits earned before the Date of Termination.
C.Form and Timing of Payment. The Severance Payment under Section IV.A is
payable at the time and in the form provided in this subsection. This amount is
composed of two parts: the amount to which the Employee would otherwise be
entitled under an Employment Agreement with respect to base salary and bonus in
the absence of this Agreement (“Base Severance Amount”) and the additional
amount, if any, provided under Section IV.A (“Severance Enhancement”). These
amounts are payable as follows, depending upon whether the Change in Control is
a “change in control event” as defined in Section 409A (a “409A Change in
Control”) or not (a “Non-409A Change in Control”).
1.A Severance Payment payable as a result of a 409A Change in Control is payable
in a lump sum; provided, however, that if the Employee’s termination without
Cause or for Good Reason occurs after the Signing Date and prior to the Change
in Control Date (a “Pre-Change in Control Termination”) (x) any Severance
Payment payable under this Agreement shall be reduced by the Employee’s Base
Severance Amount, if any, (y) such Base Severance Amount shall be payable at the
time and in the form provided under the Applicable Employment Agreement, and (z)
the Employee’s Severance Enhancement shall be payable in a lump sum. A Severance
Payment, or Severance Enhancement, payable as a result of a 409A Change in
Control is payable on or after the date on which the Release becomes effective
and (x) within sixty (60) days after the Date of Termination or (y) for a
Pre-Change in Control Termination, the Change in Control Date, if later.
2.A Severance Enhancement payable as a result of a Non-409A Change in Control is
payable as a lump sum. All Base Severance Amounts payable as a result of a
termination in connection with a Non-409A Change in Control are payable at the
time and in the form provided under the applicable Employment Agreement. A
Severance Enhancement payable as a result of a Non-409A Change in Control is
payable on or after the date on which the Release becomes effective and (x)
within sixty (60) days after the Date of Termination or (y) for a Pre-Change in
Control Termination, the Change in Control Date, if later.
D.Benefits in Lieu of Other Severance. Any Severance Payment payable under this
Section IV will be paid solely in lieu of, not in addition to, any severance
amounts payable under any Employment Agreement on account of the Employee’s
termination from employment, except to the extent that the Employment Agreement
provides greater benefits than the Severance Payment under this Agreement.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------




If the Employment Agreement provides a greater benefit, that excess amount will
be paid in accordance with the Employment Agreement. In no event may there be
duplication of benefits under this Agreement and any Employment Agreement.
E.Mitigation. The Employee shall not be required to mitigate the amount of any
payment or benefits provided for in this Section IV by seeking other employment
or otherwise. Further, the amount of any payment or benefits provided for in
this Section IV shall not be reduced by any compensation earned by the Employee
as a result of employment by another employer, by retirement benefits, by
disability or death benefits, by offset against any amount claimed to be owed by
the Employee to the Company or otherwise.
F.Change in Control and Equity Awards. In the event of a Change in Control
during the Term, any then outstanding and unvested equity compensation awards
(including but not limited to stock options and restricted stock units) held by
the Employee will vest on an accelerated basis immediately prior to and
contingent on consummation of the Change in Control (with awards subject to
vesting that is not strictly time based vesting at target assuming performance
at 100%). Acceleration benefits pursuant to this Section IV.F shall be subject
to the Employee’s delivery of a release acceptable to the Company and similar to
the Release that becomes effective no later than sixty (60) days following the
Change in Control.
G.Limitation on Payments. In the event that any of the payments or benefits
provided for in this Agreement or otherwise (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) but for this Section IV.G, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Employee’s payments
or benefits under this Agreement or otherwise will be either:
(A)    delivered in full, or
(B)    delivered as to such lesser extent which would result in no portion of
such payments or benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section 4999
of the Code, results in the receipt by the Employee on an after-tax basis of the
greatest amount of payments and benefits, notwithstanding that all or some
portion of such payments or benefits may be taxable under Section 4999 of the
Code. Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section IV.G will be made in writing by the
Company’s independent public accountants immediately prior to the Change in
Control Date (the “Accountants”), whose determination will be conclusive and
binding upon the Employee and the Company for all purposes. For purposes of
making the calculations required by this Section IV.G, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Employee will furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section IV.G. The Company
will bear all fees and costs payable to the Accountants in connection with any
calculations contemplated by this Section IV.G. Any reduction in payments and/or
benefits required by this Section IV.G shall occur in the following order: (1)
reduction of cash payments, (2) reduction of equity acceleration (full-value
awards first, then stock options), and (3) other benefits paid to the Employee.
In the event that acceleration of vesting of equity awards is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of the equity awards.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------




V.Disputes.
A.Settlement of Disputes; Arbitration. All claims by the Employee for benefits
under this Agreement shall be directed to and determined by the Board and shall
be in writing. Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to the Employee in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Board shall afford a reasonable opportunity to the Employee for
a review of the decision denying a claim. Any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Las Vegas, Nevada, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
B.Expenses. The prevailing party shall be entitled to recover all costs and
expenses, including reasonable attorneys’ fees, expert witness fees, court costs
and all other costs and expenses incurred in any action or proceeding arising
out of this Agreement or as to any matters related to but not covered by this
Agreement. For purposes of this Section V.B, the term “prevailing party”
includes a party who agrees to dismiss an action or proceeding upon the other’s
payment of the sums allegedly due or for performance of the covenants,
undertakings or agreements allegedly breached, or who obtains substantially the
relief it sought.
VI.Successors; Binding Agreement.
A.Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Employee elects to terminate employment (and such
termination shall be deemed to have occurred after a Change in Control), except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid that assumes and agrees to
perform this Agreement, by operation of law or otherwise.
B.Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Employee should die while any amount would still be payable to the Employee or
his or her family hereunder if the Employee had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of the Employee’s estate.
VII.Notice. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company at 3755
Breakthrough Way, Suite 300, Las Vegas, NV 89135, and to the Employee at the
home address most recently provided by the Employee to the Company (or to such
other address as either the Company or the Employee may have furnished to the
other in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered, whether or not actually
received, five (5) business days after it is sent by registered or certified

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------




mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service. Either party may give
any notice, instruction or other communication hereunder using any other means,
but no such notice, instruction or other communication shall be deemed to have
been duly delivered unless and until it is actually is received by the party for
whom it is intended.
VIII.Miscellaneous.
A.Employment by Subsidiary. For purposes of this Agreement, the Employee’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Employee continuing to be employed by a wholly-owned subsidiary or
other affiliate of the Company.
B.Severability. If any provision of this Agreement is declared invalid or
unenforceable, such provision shall be deemed automatically adjusted to conform
to the requirements for validity or enforceability as declared at such time
while maintaining the original intent of the provision to the greatest extent
possible and, as so adjusted, shall be deemed a provision of this Agreement as
though originally included herein. If the provision invalidated or deemed
unenforceable is of such a nature that it cannot be so adjusted, the provision
shall be deleted from this Agreement as though it had never been included
therein. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
C.Injunctive Relief. The Company and the Employee agree that any breach of this
Agreement by the Company or the Employee is likely to cause the Employee or the
Company substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Employee or the Company shall have the right to seek specific performance and
injunctive relief.
D.Governing Law. The validity, interpretation, construction, enforceability and
performance of this Agreement shall be governed by the internal law of the State
of Nevada.
E.Waivers. No waiver by the Employee at any time of any breach of, or compliance
with, any provision of this Agreement to be performed by the Company shall be
deemed a waiver of that or any other provision at any subsequent time.
F.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together will constitute one
and the same instrument.
G.Tax Withholding. Any payments provided for hereunder shall be paid net of any
applicable tax withholding required under federal, state or local law.
H.Entire Agreement. Except as provided in the Employee’s equity award
agreement(s) and Employment Agreement, if applicable, this Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------




I.Amendments. The Employee and the Company may, by mutual agreement, amend or
modify this Agreement, provided, however, that any such amendment or
modification shall only be effected by a written instrument executed by both the
Company and the Employee.
J.Section 409A Compliance. This Agreement is intended to comply with Section
409A of the Code (as amplified by any Internal Revenue Service or U.S. Treasury
Department guidance), and shall be construed and interpreted in accordance with
such intent. The severance payments set forth in this Agreement are intended to
fit within the “short-term deferral exception” to Section 409A of the Code, and
shall at all times be interpreted and administered in furtherance of this
intent. Notwithstanding anything to the contrary in this Agreement, (A) no
severance benefits payable to the Employee under this Agreement that are
considered deferred compensation under Section 409A of the Code, if any
(“Deferred Compensation Separation Benefits”), will be considered due or payable
until the Employee has a “separation from service” within the meaning of Section
409A of the Code, (B) any Deferred Compensation Separation Benefits, if any,
shall be paid to the Employee in a lump sum in cash on the sixtieth (60th) day
after the Date of Termination, subject to the other terms and conditions of this
Agreement and (C) if the Employee is a “specified employee” within the meaning
of Section 409A of the Code, any Deferred Compensation Separation Benefits will
be delayed until the earlier to occur of the Employee’s death or the day that is
six (6) months and one (1) days following the Employee’s separation from
service, without interest. Each payment under this Agreement shall be treated as
a separate payment for purposes of Section 409A of the Code.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
COMPANY:


AFFINITY GAMING






By:    /s/ MICHAEL SILBERLING    
Name: Michael Silberling
Title: Chief Executive Officer






EMPLOYEE:




/s/ WALTER BOGUMIL        
Walter Bogumil







[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------






EXHIBIT A


The Severance Payment will be determined as follows:


[****]
Multiple
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
Three (3)








[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

